Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered September 19, 2002, convicting him of reckless endangerment in the second degree, speeding, and violation of Vehicle and Traffic Law § 1110, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s *466assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Florio, J.P., Goldstein, Adams, Rivera and Spolzino, JJ., concur.